Case 5:16-cr-00037-RBD-PRL Document 76 Filed 10/05/20 Page 1 of 5 PageID 642




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                          Case No. 5:16-cr-37-Oc-37PRL

MARK ANTHONY PRACK


                                         ORDER

       Before the Court is Defendant Mark Anthony Prack’s motion for compassionate

release. (Doc. 64 (“Motion”).) The Government opposes. (Doc. 71.) On review, the Motion

is denied.

                                  I.     BACKGROUND

       Mr. Prack pled guilty to possessing a firearm as a convicted felon. (Docs. 42, 50.)

On August 17, 2017, he was sentenced to 60 months’ imprisonment. (Doc. 56.) His

projected release date is December 16, 2021. (Doc. 71, pp. 3–4.)

       Mr. Prack is 39 years old with high blood pressure and Type II Diabetes. (Doc. 64,

p. 10; Doc. 70; Doc. 71, p. 3.) He is incarcerated at Coleman Low FCI which is suffering a

COVID-19 outbreak: 1 inmate and 24 staff are positive for COVID-19. 1 (Doc. 71, p. 3.) Mr.

Prack requested compassionate release from the Warden of his facility on May 21, 2020;

the Warden denied the request on May 26, 2020. (Doc. 64-1.) On September 5, 2020, he

moved for compassionate release and “to serve the remainder of his sentence on home



       1    Fed.      Bureau       of        Prisons,       COVID-19                Cases,
https://www.bop.gov/coronavirus/index.jsp (last accessed Oct. 5, 2020).
                                         -1-
Case 5:16-cr-00037-RBD-PRL Document 76 Filed 10/05/20 Page 2 of 5 PageID 643




confinement.” (Doc. 64, p. 1.) Briefing complete (Doc. 71), the matter is ripe.

                                II.     LEGAL STANDARDS

       The statute governing compassionate release, 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act, prescribes the limited circumstances in which a court may

modify a term of imprisonment. A court may grant a request for compassionate release

if it finds: (1) the defendant has exhausted his administrative remedies with the Bureau

of Prisons (“BOP”); (2) the relevant § 3553(a) factors support release; (3) extraordinary

and compelling reasons warrant compassionate release; and (4) the defendant is not a

danger to the community. See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13. The

defendant must show relief is warranted. See United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013).

                                      III.   ANALYSIS

       First, to the extent Mr. Prack requests home confinement, the BOP has the

exclusive authority and sole discretion to designate the place of an inmate’s confinement,

which includes decisions to release an individual to home confinement. See Tapia v. United

States, 564 U.S. 319, 331 (2011); see also United States v. Alvarez, No. 19-cr-20343-BLOOM,

2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020). So the Court lacks jurisdiction to order

home confinement. See Tapia, 564 U.S. at 331.

       As to compassionate release, the Court can proceed on the merits. Thirty days have

lapsed from the Warden’s receipt of Mr. Prack’s request, so Mr. Prack has met the

administrative requirement. (See Doc. 64-1); 18 U.S.C. § 3582(c)(1)(A).


                                                -2-
Case 5:16-cr-00037-RBD-PRL Document 76 Filed 10/05/20 Page 3 of 5 PageID 644




       Turning to the merits, Mr. Prack has not shown compassionate release is

warranted because he failed to show he no longer poses a danger to the community. 2 See

18 U.S.C. §§ 3582(c)(1)(A), 3142(g); see also United States v. Overton, No. CR 417-060-10,

2020 WL 4208261, at *4–5 (S.D. Ga. July 22, 2020). A defendant cannot be released unless

he is “not a danger to the safety of any other person or to the community.” U.S.S.G.

§ 1B1.13; see also United States v. Stuyvesant, No. 09-60184-CR-ALTMAN, 2020 WL

1865771, at *6 (S.D. Fla. Apr. 14, 2020). In making this determination, courts consider the

relevant factors set forth in 18 U.S.C. § 3142(g), including: “the nature and circumstances

of the offense charged”; “the history and characteristics of the person”; and “the nature

and seriousness of the danger to any person or the community that would be posed by

the person’s release.” U.S.S.G. § 1B1.13; 18 U.S.C. § 3142(g). Mr. Prack’s criminal history

is extensive and he’s associated with the Outlaw Motorcycle Club—a violent motorcycle

gang. (Doc. 52, ¶ 23, pp. 8–14; Doc. 71, pp. 18–19; Doc. 71-6, pp. 24–29.) When his home

was searched in 2016, agents found a large arsenal of firearms, illegal drugs, a Ku Klux

Klan flag, Nazi memorabilia, and Outlaw Motorcycle Club materials. (Doc. 52, ¶¶ 18–22;

Doc. 71, p. 19; Doc. 71-7.) His criminal history and associations show he poses a danger

to the public. (See Doc. 52, ¶¶ 18–22, pp. 8–14; Doc. 71-7); see also Overton, 2020 WL

4208261, at *4–5. So the § 3142(g) factors weigh against release and the Court denies the

Motion.



       Because the Motion is denied on these grounds, the Court does not reach whether
       2

Mr. Prack’s health conditions, coupled with the COVID-19 pandemic, are extraordinary
and compelling reasons for release.
                                              -3-
Case 5:16-cr-00037-RBD-PRL Document 76 Filed 10/05/20 Page 4 of 5 PageID 645




      The Court is mindful of the concerns of incarcerated individuals during the

COVID-19 pandemic given the significant health risks to inmates confined in correctional

facilities, especially those with any underlying medical conditions. The Court also notes

the BOP’s extensive and aggressive efforts to mitigate the spread of COVID-19 and

maintain the safety and security of BOP institutions. (See Doc. 71, pp. 4–5); see also Fed.

Bureau    of   Prisons,   COVID-19       Action   Plan:   Phase   Five   (Mar.   31,   2020),

https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp.                 Given

these efforts, and his criminal history, Mr. Prack has not shown release is warranted.

                                   IV.     CONCLUSION

      It is ORDERED AND ADJUDGED that Defendant Mark Anthony Prack’s Motion

for Compassionate Release (Doc. 64) is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 5, 2020.




                                                  -4-
Case 5:16-cr-00037-RBD-PRL Document 76 Filed 10/05/20 Page 5 of 5 PageID 646




Copies to:
Counsel of Record
Defendant Mark Anthony Prack




                                       -5-
